Order filed, January 23, 2017.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00863-CR
                                 ____________

                       FRANK EDGAR REID, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                  On Appeal from the Co Crim Ct at Law No 6
                             Harris County, Texas
                       Trial Court Cause No. 2017010


                                     ORDER

      The reporter’s record in this case was due November 14, 2016. See Tex. R.
App. P. 35.1. On December 1, 2016, this court ordered the court reporter to file
the record within 30 days. The record has not been filed with the court. Because
the reporter’s record has not been filed timely, we issue the following order.

      We order Katelyn Harrelson, the official court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Katelyn Harrelson does not timely file the record as
ordered, we may issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                    PER CURIAM